DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 11-16 in the reply filed on 01/27/2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 02/17/2020. It is noted, however, that applicant has not filed a certified copy of the DE 102020104078.4 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 is considered by the examiner.


Claim Interpretation
The limitation reciting “substantially impermeable to light” is interpreted according to the definition provided by the instant specification (p. 7, paragraph 7) to mean that the layer at least substantially impermeable to light is capable of absorbing light from the illumination device or from other backlighting sources to the extent that the light cannot be perceived from the visible side of the decorative material layer. This limitation is further understood to mean that the layer substantially impermeable to light is provided on the diffuser in a discontinuous manner, wherein the regions left blank by the discontinuities in the layer are not required to be impermeable to light. Rather, these regions are understood to be permeable to light (according to the definition provided at p. 6, paragraph 5 of the instant specification) so that light from the illumination device can pass through these regions in order to display a visual effect comprising information, patterns, or symbols.










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations reciting “Decorative material composite comprising a decorative material layer, which is permeable to light, and having a visible side and a rear side opposite the visible side, wherein a diffuser side is arranged on the rear side of the decorative material layer”, “wherein the diffuser is a transparent foil or a transparent adhesive film which is printed substantially over its entire surface with a diffuser layer”, and “wherein the decorative material composite is backlit with an illumination device” are indefinite for the reasons presented below.
The preamble limitation “Decorative material composite” of the independent claim should recite “A decorative material composite”, and all dependent claims should recite “The decorative material composite” in order to maintain proper antecedent basis.
The limitation reciting “Decorative material composite comprising a decorative material layer, which is permeable to light, and having a visible side and a rear side opposite the visible side, wherein a diffuser side is arranged on the rear side of the decorative material layer” is indefinite because the phrase “the rear side of the decorative material layer” lacks antecedent basis. Based on the language of the claim, the prior recitations of “a visible side” and “a rear side” in the claim appear to refer to front and rear sides of the decorative material 13” and “14” in Figs. 1-5, which correspond to a visible side and a rear side of the decorative material layer (11)). In order to overcome this rejection, the Applicant could consider amending the limitation “comprising a decorative material layer, which is permeable to light, and having a visible side and a rear side opposite the visible side” to recite --comprising a decorative material layer, which is permeable to light and has a visible side and a rear side opposite the visible side--.
The limitation reciting “wherein the diffuser is a transparent foil or a transparent adhesive film which is printed substantially over its entire surface with a diffuser layer” is indefinite because it is not clear what structure is required by the claim. Specifically, it is not clear from the language of the claim how the “diffuser layer” is related to the “diffuser”–whether the diffuser is formed by printing a layer on a surface, or if the diffuser is printed with an additional diffuser layer over an entire surface of the diffuser. In looking to the instant specification, the diffuser is said to be produced by means of substantially all-over printing with a diffuser layer (p. 5, paragraph 6), such that a separate “diffuser layer” does not appear to be required in addition to a “diffuser”. However, in an exemplary embodiment of the invention, the diffuser (20) is said to be bipartite, wherein the diffuser (20) comprises a transparent foil (21) which is adhered to the decorative material (11) over the entire surface and is printed with a colored layer (22) (p. 
Further regarding the limitation reciting “wherein the diffuser is a transparent foil or a transparent adhesive film which is printed substantially over its entire surface with a diffuser layer”, it is not clear what is meant by the term “foil” in the context of the claim. The common definition of the term “foil” refers to a thin piece of material, especially metal (see https://www.merriam-webster.com/dictionary/foil), and is not typically used to refer to a layer of material that is formed by printing. Absent further clarification, the term “foil” is considered to be met by any thin layer of material for the purposes of applying prior art.
The limitation reciting “wherein the decorative material composite is backlit with an illumination device” is indefinite because it is not clear if this limitation is referring to a structural feature of the composite, or if it is referring to a method of using the composite. From the language of the claim, the claim does not appear to require that the decorative material composite contains an illumination device 
Regarding claim 3, 
Regarding claim 5, the term “the layer impermeable to light” lacks antecedent basis because there is no prior recitation of “a layer impermeable to light”. This limitation appears to refer to the “layer at least substantially impermeable to light” as recited in claim 1.
Regarding claim 7, the limitation reciting “wherein the decorative material composite is adhered to a haptic layer with its side of the layer impermeable to light facing away from the decorative material, and where necessary, with the filler layer” is indefinite because the terms “the decorative material” and “the filler layer” lack antecedent basis. The term “decorative material” appears to refer to the “decorative material layer” as previously recited in claim 1 (see Fig. 2). Although dependent claim 6 recites a limitation on a filler layer, dependent claim 7 depends from claim 1 which does not require this feature.
Furthermore, it is not clear from the language of the claim exactly what structural features are required by the claim. It is not understood what is meant by the phrase “a haptic layer with its side of the layer impermeable to light facing away from the decorative material”. Additionally, similar to the above limitation of claim 1 regarding the illumination device, it is not clear from the language of the claim if the haptic layer is necessarily a structural feature of the decorative material composite, or if the limitation is referring to a method of using the composite that involves adhering the composite to a haptic layer. In looking to the instant specification, the haptic layer is described as being an integral part of the layer structure of the decorative material composite that is preferably arranged on a rear side of the layer impermeable to light (p. 8, paragraph 7; see “26
Regarding claim 8, the limitation reciting “wherein a transparent carrier is arranged below the layer impermeable to light and/or the filler layer or the haptic layer” is indefinite because the terms “the filler layer” and “the haptic layer” lack antecedent basis. Although dependent claims 6 and 7 recite limitations on a filler layer and a haptic layer, respectively, dependent claim 8 depends from claim 1 which does not require either of these features.
Regarding claims 12 and 13, as noted above with respect to claim 1, the limitations directed to a “foil” are indefinite because it is not clear what the term “foil” means in the context of the claim. Additionally, the limitation directed to a foil “based on polyurethane on an ester basis” is unclear and will be interpreted to mean that the adhesive comprises an ester-based polyurethane for the purposes of applying prior art.
Regarding claims 2, 4, 6, 11, and 14-16, the claims are rejected based on their dependency on claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingle (US 2015/0022994).
Regarding claim 1, Bingle teaches a trim component (12; decorative material composite) comprising a substrate (30; decorative material layer) having an external surface (26; visible side) and an internal surface (28; rear side), and a variable light-transmissive layer (32; diffuser) which can be positioned between the substrate and a mask (34; layer at least substantially impermeable to light) ([0052], [0097], Figs. 5, 5A, 6). The substrate can be translucent (permeable to light, [0053]), and the variable light-transmissive layer can be a thin polymeric film designed to impart the desired optical characteristics to the trim component, wherein the light transmissivity of the film can be adjusted by controlling the finish properties, chemical composition, and the thickness ([0056], [0058]). The polymeric film of the variable light-transmissive layer can further be provided with a coating (diffuser layer
The mask applied to the rear surface of the variable light-transmissive layer comprises an opaque masked portion (46) and a translucent, transparent, or hollow unmasked portion (48; regions left blank) ([0077]-[0078]). As a result of this configuration, when the illumination source (36; illumination device) provided on the rear surface of the trim component is illuminated, light can shine through the unmasked portion, the variably light-transmissive layer, and the substrate to render indicia (18; information, patterns, or symbols) visible to an observer from the front side of the trim component ([0078], Figs. 6, 6A).
Regarding claim 2, Bingle teaches all of the limitations of claim 1 above. The limitation reciting “wherein the layer at least substantially impermeable to light is printed onto the side of the diffuser facing away from the decorative material layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art Bingle discloses a trim component having a layer structure wherein the mask (34; layer at least substantially impermeable to light) is formed on the side of the variable light-transmissive layer (32; diffuser) that faces away from the substrate (30; decorative material layer) [0097].
Regarding claim 4, Bingle teaches all of the limitations of claim 1 above and further teaches that the substrate (30; decorative material layer) can be made of a 
Regarding claim 5, Bingle teaches all of the limitations of claim 1 above and further teaches that the mask (34; layer at least substantially impermeable to light) can be a coating, such as paint, or can be formed by printing ink or other opaque material ([0079], [0081], [0099]). 
Regarding claim 6, Bingle teaches all of the limitations of claim 1 above and further teaches that a finish (filler layer) is applied to both the masked portion and the unmasked portion, wherein the finish is adapted to conceal visible differences between the masked portion and the unmasked portion when the illumination source is in the non-illuminated state [0007].
Regarding claim 11, Bingle teaches all of the limitations of claim 1 above and further teaches that the trim component can be used as an interior trim component for a vehicle [0048]. However, it is noted that the limitation reciting “Use of a decorative material composite according to claim 1 as an interior design part of a motor vehicle or for the interior fittings of motor vehicles” is considered functional language related to the intended use of the decorative material composite and is accorded limited weight as the language does not further limit the structure of the product.
Regarding claim 16, Bingle teaches all of the limitations of claim 1 above and further teaches that the illumination source (36; illumination device) can be positioned on the rearward side of the trim component ([0083]), such that the layers positioned in .

Claims 1-3, 5, 7, 8, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaneuchi et al. (US 2021/0162720).
Regarding claim 1, Kaneuchi et al. teaches a wooden decorative board (1; decorative material composite, Figs. 1, 6A-7C) comprising a sliced veneer (101; decorative material layer), a transparent base material (2; diffuser) arranged on a rear surface of the sliced veneer, and a printed layer (3) provided on a rear surface of the transparent base material ([0073], Fig. 1).
The sliced veneer is preferably impregnated with resin so as to have a light-transmitting property [0076]. The transparent base material can be a polymeric film and can be provided with an adhesive layer for bonding to the sliced veneer (transparent foil or transparent adhesive film) ([0078]-[0079]). The printed layer provided on the transparent base material can comprise multiple layers including a light diffusion layer (diffusion layer) and a light-impermeable layer or concealing layer (layer at least substantially impermeable to light) [0080]. Kaneuchi et al. teaches that the regions left blank by the concealing layer of the printed layer form a pattern or symbol mark which is visible from a front surface of the sliced veneer upon illumination from a light source the rear surface of the sliced veneer ([0074], [00779]-[0080]).
It is noted that the limitation reciting “wherein the decorative material composite is backlit with an illumination device and a part of the light of the illumination device passes through the regions left blank to the visible side of the material” is being 
Regarding claim 2, Kaneuchi et al. teaches all of the limitations of claim 1 above. The limitation reciting “wherein the layer at least substantially impermeable to light is printed onto the side of the diffuser facing away from the decorative material layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art Kaneuchi et al. discloses a wooden decorative board (1; decorative material composite) comprising a light-impermeable layer or concealing layer (layer at least substantially impermeable to light) formed on a side of the transparent base material (2; diffuser) facing away from the sliced veneer (101; decorative material layer).
Regarding claim 3, Kaneuchi et al. teaches all of the limitations of claim 1 above and further teaches that the printed layer (3) provided on the transparent base material (2; diffuser) can comprise a color appearance adjustment layer (colored layer
Regarding claim 5, Kaneuchi et al. teaches all of the limitations of claim 1 above and further teaches that the light-impermeable layer (layer at least substantially impermeable to light) of the printed layer (3) corresponds to a concealing layer formed from black ink [0080].
Regarding claim 7, Kaneuchi et al. teaches all of the limitations of claim 1 above and further teaches that the wooden decorative board (1; decorative material composite) can further comprise a nonwoven fabric layer (9; haptic layer) formed on the side of the printed layer (3) facing away from the sliced veneer (101; decorative material layer) ([0114], Figs. 6A-7C).
Regarding claim 8, Kaneuchi et al. teaches all of the limitations of claim 1 above and further teaches that the printed layer (3) can be sandwiched between two layers of transparent base material (2), such that the second transparent base material (2; transparent carrier) is arranged on a rear surface of the printed layer ([0119], Figs. 7A-7C).
Regarding claim 11, 
Regarding claim 12, Kaneuchi et al. teaches all of the limitations of claim 1 above. As noted above, Kaneuchi et al. teaches that the transparent base material (2; diffuser) can be a polymeric film and can be provided with an adhesive layer for bonding to the sliced veneer ([0078]-[0079]), thus corresponding to the claimed transparent foil or transparent adhesive film. Kaneuchi et al. further teaches that the adhesive layer can be a thermoplastic hot melt sheet ([0078]), corresponding to the claimed hot-melt adhesive foil or thermoplastic adhesive film.
Regarding claim 16, Kaneuchi et al. teaches all of the limitations of claim 1 above. As noted above in the indefiniteness rejections and with respect to claim 1, the limitations directed to the illumination device appear to be referring to an intended use of the decorative material composite, i.e. for depicting information, patterns, or symbols upon being backlit by an illumination device. Therefore, since the illumination device does not appear to be a required structural feature of the decorative material composite, the arrangement of an external illumination device behind a carrier does not further limit the claimed product.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle (US 2015/0022994) as applied to claim 1 above.
Regarding claim 3, Bingle teaches all of the limitations of claim 1 above. As noted above, Bingle teaches that the variable light-transmissive layer (32; diffuser) can be provided with a coating (colored layer) which can be tinted to a selected color according to the desired aesthetic appearance and optical characteristics for the trim component ([0055]-[0056]). Although Bingle does not expressly teach that the variable light-transmissive layer or the coating is white or bright or colored the same color as the substrate, it would have been obvious to one of ordinary skill in the art to select any color for the tinted coating according to the desired aesthetic appearance and optical characteristics for an intended use of the trim component.
Regarding claims 14 and 15, Bingle teaches all of the limitations of claim 1 above and further teaches that the substrate (30; decorative material layer) can provide a structural base for the trim component and can be of any selected thickness to render the substrate rigid or flexible [0053]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable thickness of the substrate, such as within the claimed range, according to the desired rigidity or flexibility of the trim component.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneuchi et al. (US 2021/0162720) as applied to claim 1 above.
Regarding claim 14, Kaneuchi et al. teaches all of the limitations of claim 1 above and further teaches that the sliced veneer (101; decorative material layer) has a 
Kaneuchi et al. teaches a thickness of the decorative material layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneuchi et al. (US 2021/0162720) as applied to claim 12 above, and further in view of “Think, create, Elastollan®: Thermoplastic Polyurethane Elastomers (TPU)” (https://documents.basf.com/41014dfda4410f7f13535244d1a1ea53d4a03fe, hereafter referred to as “Elastollan”).
Regarding claim 13, Kaneuchi et al. teaches all of the limitations of claim 12 above. As noted above, Kaneuchi et al. teaches that the adhesive layer bonded to the transparent base material (2; diffuser) can be a thermoplastic hot melt sheet [0078]. Although Kaneuchi et al. teaches that the adhesive can be selected appropriately according to the application ([0078]), the reference does not expressly teach that the hot-melt adhesive foil is an ester-based polyurethane. 
However, in the analogous art of hot-melt adhesives, Elastollan discloses an ester-based thermoplastic polyurethane, Hotbond, having excellent adhesive properties and good solubility with a broad viscosity range, which is suitable for use in thermal lamination applications (p. 8-9). Elastollan further teaches that this ester-based TPU 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wooden decorative board of Kaneuchi et al. by selecting an ester-based polyurethane as the hot-melt adhesive of the adhesive layer according to its suitability for use as a hot-melt adhesive and in thermal lamination applications, as taught by Elastollan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama et al. (US 2019/0063722) teaches a display device comprising a decorative veneer layer (1), an adherence layer (2) that diffuses light from a light source (8), a concealment layer (3) comprising light transmitting portions (7a, 7b, 7c), an adhesive layer (4), and a reinforcement layer (5) formed of a light-transmitting transparent resin (Abstract, [0034]-[0036], Figs. 1A-3B).
Basquin et al. (DE 102016217949, machine translation via EPO provided) teaches a vehicle interior trim part comprising a lighting element (1) comprising a vehicle interior paneling part (3) and a light source (4), wherein the paneling part comprises a decorative layer (5) formed of leather and a cover or screen layer (6) formed of a printed film having transparent areas (10) and opaque areas (11) ([0012], [0032]-[0035], Figs. 1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA C POWERS/Primary Examiner, Art Unit 1785